Citation Nr: 9925004	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  95-09 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to reimbursement or payment of the cost of 
unauthorized medical services.

2.  Entitlement to non-VA (fee-basis) outpatient medical 
care.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


INTRODUCTION

The appellant served on active duty from December 1965 to 
September 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from actions of the Department of Veterans Affairs 
(VA) Medical Center, in San Francisco, California.  

In August 1995, the VA Regional Office (RO) in Oakland, 
California, granted a 100 percent schedular rating for post-
traumatic stress disorder.  This represents a full grant of 
benefits and the issue of an increased rating for post-
traumatic stress disorder is no longer at issue.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The appellant seeks entitlement to reimbursement or payment 
of unauthorized medical expenses for the following private 
medical treatment: The Urological Associates Medical Group on 
April 17, 1996, in the amount of $282; the Urological 
Associates Medical Group on April 19, 1996, in the amount of 
$287; Carl R. Feind, M.D., on April 22, 1996, in the amount 
of $150; Leonard Brant, M.D., on April 22, April 26 and May 
3, 1996, in the amount of $1,988; the UCSF-Mount Zion Medical 
Center on April 26, 1996, in the amount of $1,833.92; the 
University Anesthesia Medical Group on April 26, 1996, in the 
amount of $638; the St. Mary's Hospital and Medical Center on 
June 12, 1996, in the amount of $6,786.21 and on June 14, 
1996, in the amount of $1,500; Kaiser Permanente on May 14, 
1996, in the amount of $424; the Main Ophthalmic Consultants 
on June 10, 1996, in the amount of $63; Denise Mark, M.D., 
from June 26, 1996, to December 6, 1996, in the amount of 
$1,360; Bio-Clinical Reference Lab from July 10 to October 
18, 1996, in the amount of $483; Donna Germano, M.A., on 
October 2, October 3 and October 28, 1997, in the amount of 
$305.50; Carl R. Feind, M.D., on June 11 and June 12, 1996, 
in the amount of $1,130; and Richard A. Cuneo, M.D., on June 
12, 1996, in the amount of $220.  The appellant also seeks 
entitlement to non-VA (fee basis) outpatient medical care.  

Currently, the applicable regulations provide that an 
appellant, or an appellant's representative, may request a 
hearing before the Board at a VA field facility when 
submitting the substantive appeal, VA Form 9, or anytime 
thereafter, subject to restrictions that do not apply in this 
case.  Requests for such hearings before a substantive appeal 
has been filed will be rejected.  38 C.F.R. § 20.703 (1998) 
(as amended 61 Fed. Reg. 20447, effective May 7, 1996).

Prior to this amendment, the applicable regulations provided 
that there was no right to a hearing before a Traveling 
Section of the Board until such time as a Notice of 
Disagreement has been filed.  Any request for such a hearing 
filed with a Notice of Disagreement or subsequent to the 
filing of a Notice of Disagreement will be accepted by the 
RO.  38 C.F.R. § 20.703 (1996) (effective prior to May 7, 
1996).

In his August 1998 Appeal to the Board of Veterans' Appeals, 
VA Form 9, the appellant requested a personal hearing at the 
RO before a Member of the Board.  The appellant was not 
scheduled for such a hearing.  The appellant has a right to 
such a hearing.  38 C.F.R. §§ 20.700, 20.703 (1998).  

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office for 
the following action:

The RO should schedule the appellant for 
a personal before a Member of the Board 
at the RO.  The RO should place in the 
record a copy of the notice to the 
appellant of the scheduling of the 
personal hearing.  


Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion, as to any final outcome warranted.  The 
appellant need take no action until he is notified by the RO.



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


